United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                            F I L E D
                                                   In the                                    May 30, 2003

                          United States Court of Appeals                               Charles R. Fulbruge III
                                                                                               Clerk
                                        for the Fifth Circuit
                                             _______________

                                               m 03-50176
                                             Summary Calendar
                                             _______________




                                        CYNTHIA R. WILLIAMS,

                                                                Plaintiff-Appellant,

                                                  VERSUS

                                  MIR, MITCHELL AND COMPANY,

                                                                Defendant-Appellee.



                                      _________________________

                              Appeal from the United States District Court
                                   for the Western District of Texas
                                          m SA-01-CV-1097
                                    _________________________



Before HIGGINBOTHAM, SMITH, and
  CLEMENT, Circuit Judges.                                 Cynthia Williams appeals, pro se, a sum-
                                                        mary judgment denying her claim of retaliation
PER CURIAM:*                                            under title VII. Her brief on appeal fails to set
                                                        forth the facts and legal arguments, as the rules
   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited    (...continued)
                           (continued...)               circumstances set forth in 5TH CIR. R. 47.5.4.
require. Nonetheless, we treat this as a
properly briefed case, and we affirm, essen-
tially for the reasons given by the magistrate
judge in his Memorandum and Recommen-
dation filed January 10, 2003, which was
accepted and approved by the district court in
entering summary judgment. The magistrate
judge correctly opined that there was no show-
ing of pretext in Williams’s termination, which
was for good cause.

  The motion to dismiss the appeal is
DENIED.    The summary judgment is
AFFIRMED.




                                                  2